DETAILED ACTION
This communication responsive to the application No. 17/027,455 filed on September 21,
2020. Claims 1-20 are pending and are directed towards methods for MULTI-LINK WIRELESS COMMUNICATIONS CONNECTIONS.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2020 and 03/08/2021 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In the specification, the abbreviation “SA” was used for two different entities, “Security Association” in para [0026], and “Source Address” in para [0059]
In the specification para [0056] “the PN manager 255…” should be “the PN manager 455”
In the specification para [0058] lines 2 and 3 “The reorder manager 464…” should be “The reorder manager 465…” 
In the specification para [0077] “performed on a par-link basis” should be “performed on a per-link basis”.

In the specification para [0012], the abbreviation (SSID) should be defined at least once.
In the specification para [0036], the abbreviation (KDF) should be defined at least once.
In the specification para [0067], the abbreviations (CCMP, GCMP) should be defined at least once.
In the specification para [00111], the abbreviation (VLSI) should be defined at least once.

The use of the term “WiFi” (para [0091], [0094], [0095] and [00111] in the specification), which is trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because, it is entirely optional language and therefore does not sufficiently describe material present in the specification. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract fails to meet the requirements present in [MPEP § 608.01(b)]. Correction is required.

Claim Objections
Claims 1, 4, 8, 11 and 13 objected to because of the following informalities:  
As per claim 1, the first letter of the words defining the abbreviation (MAC) should be capitalized “Media Access Control (MAC)”. 
As per claim 4, the first letter of the words defining the abbreviation (PMK) should be capitalized.
As per claim 8, the first letter of the words defining the abbreviations (MSDU), (A-MSDU) and (MPDU) should be capitalized.

As per claim 13, the first letter of the words defining the abbreviations (SSID) should be capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3 and 6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites the limitation “wherein the first receiver link is a same type of link as the first transmitter link” is vague and not clear what is meant by “is a same type of link”. The specification is pointing out in para [0038] as an example, not as an explicit definition that links in the link pair may be a same type of link. For example, a link pair may include two 5GHz links. For examination purposes, the examiner interpreted the same type of link in the light of the specification to be “links have same frequency”. 

Claim 6 recites the limitation “the four-way key exchange”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interpreted the limitation to recite “a four-way key exchange”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Pub. No. 2021/0050999 A1 hereinafter (Huang) in view of Zhou et al. U.S. Patent Pub. No. 2018/0206174 A1 hereinafter (Zhou).

As per claim 1, Huang teaches a method, comprising: 
(In multi-link communications, a multi-link device (MLD), also referred to as a multi-link logical entity (MLLE), may refer to a device that has more than one affiliated STA and that has a medium access control (MAC) layer (e.g., of a communication layer stack) service access point (SAP) to a logical link control (LLC), which may include a MAC data service. Huang, para [0031]) (After a PMK is generated, a PMKSA (PMK security association) may be generated. A PMKSA association is bidirectional, meaning that both parties may use the information in the security association for both sending and receiving. Huang, para [0079]), the transmitter including a first transmitter link and a second transmitter link, the receiver including a first receiver link and a second receiver link (the first communication link may be between an AP device of an A MLD and a non-AP STA of a MLD. Huang, para [0180] Fig. 4B link 456) (establish a second communication link between a second device of the MLD and a second device of the other MLD. Huang, para [0181] Fig. 4B link 458).
	Even though Huang teaches establishing a security association between multi-link devices that has MAC layers, Huang does not explicitly teach that the security association is between the upper MAC layers of the multi-link devices. 
	However, Zhou teaches a security association between upper MAC layers of multi-link devices (Upper MAC layer 415 may provide a single-link interface to upper layers 405. For example, upper MAC layer 415 may perform management and security-related operations. Such a design may allow a single beacon from an AP 105 on a primary band to control multi-band STAs 115. Additionally or alternatively, the single upper MAC layer 415 may allow for a single association procedure to initiate the multi-link session. For example, an association procedure may be performed using a single link, but provide for capability information for multiple links, which may include the link that is being used for the association procedure. Zhou, para [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang so that the security association is established between upper MAC layers of multi-link devices. One would be motivated to do so, to enhance the security of the system and protect the transmitted data via the links.

As per claim 2, Huang and Zhou teach the method of claim 1, further comprising: 
associating the first transmitter link with the first receiver link at a lower MAC level (A link 456 may be established between the AP 1 and the non-AP 1. Huang, para [0102] Fig. 4b link 456) (the MLD 402 may request a lower layer to transmit data or receive data from the lower layer. Huang, para [0100]); and
associating the second transmitter link with the second receiver link at the lower MAC level (a separate link 458 may be established between the AP 2 and the non-AP 2. Huang, para [0102] Fig. 4b link 458) (the MLD 402 may request a lower layer to transmit data or receive data from the lower layer. Huang, para [0100]).

As per claim 3,  Huang teaches the method of claim 2, wherein the first transmitter link includes at least one of a 2.4GHz link, a 5GHz link, or a 6GHz link, wherein the first receiver link is a same type of link as the first transmitter link (Any of the user devices 120 (e.g., user devices 124, 126, 128), and AP(s) 102 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the user device(s) 120 and AP(s) 102 to communicate with each other […] the radio component, in cooperation with the communications antennas, may be configured to communicate via 2.4 GHz channels (e.g. 802.11b, 802.11g, 802.11n, 802.11ax), 5 GHz channels (e.g. 802.11n, 802.11ac, 802.11ax). Huang, para [0070]).

As per claim 4, Huang teaches the method of claim 2, wherein an output of establishing the multi-link security association between the transmitter upper MAC logic entity and the receiver upper MAC logic entity comprises a mutually derived pairwise master key (PMK) (the four-way handshake process 260 may include the supplicant device 202 of FIG. 2A and the authenticator device 204 of FIG. 2A. The four-way handshake process 260 may use an extensible authentication protocol over LANs (EAPOL) frame to establish pairwise and group keys. Huang, para [0078]) (After a PMK is generated, a PMKSA (PMK security association) may be generated. Huang, para [0079]).

As per claim 7, Huang and Zhou teach the method of claim 1, further comprising: 
providing first data to the first receiver link via the first transmitter link (The AP 1 may send a sequence of group-addressed messages (e.g., M1, M2, M3) over the link 606. Huang, para [0109]); and 
providing second data to the second receiver link via the second transmitter link (the AP 2 may send the same sequence of messages over the link 608. Huang, para [0109]).

As per claim 8, Huang teaches the method of claim 7, wherein the first data includes at least one of:
a frame (a management frame. Huang, Fig. 3B), a packet, a MAC service data unit (MSDU) (transfer MAC service data units (MSDUs) between two STAs. Huang, para [0030]), an aggregate MSDU (A-MSDU), or a MAC protocol data unit (MPDU) (The portion 300 of a data unit may be an expanded CCMP MAC data unit (MPDU). Huang, para [0084]).

As per claim 9, Huang teaches the method of claim 7, further comprising assigning a first identifier to the first data and a second identifier to the second data (the portion 500 may be the AAD construction of a MPDU (e.g., M1 [first data] and M2 [second data] of FIG. 4B). The portion 500 may include a field check 502, A1 field 504 (e.g., destination address field), A2 field 506 (e.g., transmitter address field), an A3 field 508, a sequence counter (SC) field 510 [which is unique for each data unit]. Huang, para [0105])(the portion 300 may include a MAC header 302, a CCMP header 304 (e.g., eight octets), data 306 (e.g., the PDU--at least one octet), a MIC 308 (e.g., variable length), and a frame check sequence (FCS) [unique value for each data unit] 310 (e.g., four octets). The CCMP header 304 may include packet numbers (PNs). Huang, para [0085]).

As per claim 10, Huang teaches the method of claim 9, wherein the first identifier is assigned to the first data at a lower MAC level at the transmitter (The transmitter may reinitialize the sequence counter when the IGTK is refreshed. Huang, para [0094][0150]).

As per claim 11, Huang teaches the method of claim 7, wherein providing first data to the first receiver link via the first transmitter link includes: 
constructing a multi-link MAC frame (The portion 300 of a data unit may be an expanded CCMP MAC data unit (MPDU). Huang, para [0084] Fig. 3A); 
Huang does not explicitly teach updating a MAC header to include a transmitter upper MAC logic entity identifier, a receiver upper MAC logic entity identifier, a per link transmitter address (TA), a per link receiver address (RA), a frame source address (SA), and a destination address (DA).
However, Zhou teaches updating a MAC header to include a transmitter upper MAC logic entity identifier, a receiver upper MAC logic entity identifier, a per link transmitter address (TA), a per link receiver address (RA), a frame source address (SA), and a destination address (DA) (transmission format 800 illustrates a subframe header 805 as including a destination address (DA) field 810 (which may also be referred to as a receiver address), a sender address (SA) field 815 (which may also be referred to as a transmitter address). Zhou, para [0098]) (each link may have a unique transmitter address (TA) and receiver address (RA). Zhou, para [0055]) (some MAC header fields may be link-specific. Zhou, para [0116])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang to updating a MAC header to include a transmitter upper MAC logic entity identifier, a receiver upper MAC logic entity identifier, a per link transmitter address (TA), a per link receiver address (RA), a frame source address (SA), and a destination address (DA). One would be motivated to do so, to enhance the efficiency of the multi-link communication system.

As per claim 12, Huang teaches the method of claim 7, wherein providing first data to the first receiver link via the first transmitter link includes updating a frame control field to indicate a multi-link protocol version (portion 350 of a management frame, in accordance with one or more example embodiments of the present disclosure. The portion 350 may refer to broadcast/multicast integrity protocol (BIP) encapsulation. Huang, para [0092]) (A receiver may maintain a separate set of replay counters for any PTKSA, GTKSA, and protocol version value. Huang, para [0088]).

As per claim 13, Huang and Zhou teach the method of claim 1, wherein the transmitter upper MAC logic entity is associated with a first service set identifier (SSID) (When two AP elements of an A MLD [multi-link device] have the same MAC address, the basic service set identifier (BSSID) of each AP element may be the same, and an Al field of each message, representing the broadcast address may be the same. Huang, para [0034]).

As per claim 15, Huang teaches a method, comprising: 
establishing a multi-link security association between a transmitter upper media access control (MAC) logic entity and a receiver upper MAC logic entity(In multi-link communications, a multi-link device (MLD), also referred to as a multi-link logical entity (MLLE), may refer to a device that has more than one affiliated STA and that has a medium access control (MAC) layer (e.g., of a communication layer stack) service access point (SAP) to a logical link control (LLC), which may include a MAC data service. Huang, para [0031]) (After a PMK is generated, a PMKSA (PMK security association) may be generated. A PMKSA association is bidirectional, meaning that both parties may use the information in the security association for both sending and receiving. Huang, para [0079]), the transmitter including a first transmitter link and a second transmitter link, the receiver including a first receiver link and a second receiver link (the first communication link may be between an AP device of an A MLD and a non-AP STA of a MLD. Huang, para [0180] Fig. 4B link 456) (establish a second communication link between a second device of the MLD and a second device of the other MLD. Huang, para [0181] Fig. 4B link 458); 
receiving, at the first receiver link, first data from the fist transmitter link (The AP 1 may send a sequence of group-addressed messages (e.g., M1, M2, M3) over the link 606. Huang, para [0109]); and 
receiving, at the second receiver link, second data from the second transmitter link (the AP 2 may send the same sequence of messages over the link 608. Huang, para [0109]).
	Even though Huang teaches establishing a security association between multi-link devices that has MAC layers, Huang does not explicitly teach that the security association is between the upper MAC layers of the multi-link devices. 
	However, Zhou teaches a security association between upper MAC layers of multi-link devices (Upper MAC layer 415 may provide a single-link interface to upper layers 405. For example, upper MAC layer 415 may perform management and security-related operations. Such a design may allow a single beacon from an AP 105 on a primary band to control multi-band STAs 115. Additionally or alternatively, the single upper MAC layer 415 may allow for a single association procedure to initiate the multi-link session. For example, an association procedure may be performed using a single link, but provide for capability information for multiple links, which may include the link that is being used for the association procedure. Zhou, para [0076]).


As per claim 16, Huang and Zhou teach the method of claim 15, wherein the first data includes at least one of:
a frame (a management frame. Huang, Fig. 3B), a packet, a MAC service data unit (MSDU) (transfer MAC service data units (MSDUs) between two STAs. Huang, para [0030]), an aggregate MSDU (A-MSDU), or a MAC protocol data unit (MPDU) (The portion 300 of a data unit may be an expanded CCMP MAC data unit (MPDU). Huang, para [0084]).

As per claim 17, Huang teaches the method of claim 16, further comprising: receiving a first identifier that is associated with the first data and a second identifier that is associated with the second data (the portion 500 may be the AAD construction of a MPDU (e.g., M1 [first data] and M2 [second data] of FIG. 4B). The portion 500 may include a field check 502, A1 field 504 (e.g., destination address field), A2 field 506 (e.g., transmitter address field), an A3 field 508, a sequence counter (SC) field 510 [which is unique for each data set]. Huang, para [0105]).

As per claim 18, Huang teaches the method of claim 17, further comprising performing a reorder operation (Replay detection may complete after a receiver reordering operation is performed if block-ACK mode is used. Huang, para [0086]). Huang does not explicitly teach that 
However, Zhou teaches determining, using the first identifier and the second identifier, that the first data was expected to arrive before the second data (identifying, for each data unit of the first set of data units, one of a first set of sequence numbers for the first set of data units […], for each data unit of the second set of data units, one of a second set of sequence numbers. Zhou, para [0029]); 
determining that the second data arrived at the receiver before the first data (a device may receive packets associated with a single traffic flow over multiple links and need to reorder the packets to successfully decode the transmitted information [in which data were received in the wrong order]. Zhou, para [0045]); and 
reordering the first data and the second data to place the first data before the second data (reordering the first set of data units and the second set of data units based at least in part on the identified first set of sequence numbers and the identified second set of sequence numbers to generate the single data message. Zhou, para [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang to add the steps of determining, using the first identifier and the second identifier, that the first data was expected to arrive before the second data; determining that the second data arrived at the receiver before the first data; and reordering the first data and the second data to place the first data before the (Zhou, para [0045])

As per claim 19, Huang teaches the method of claim 17, further comprising performing a replay check at a lower MAC level at the receiver (to address replay detection for usage of PTK and GTK, PNs may be used. The PNs (e.g., including at least eight bits each) may be used for replay detection. STAs may drop MPDUs based on a PN. There may be a replay counter for each PTKSA and GTKSA. There may be a separate replay counter for a traffic identifier (TID) when the STA supports the TID. Huang, para [0086]).

As per claim 20, Huang teaches the method of claim 16. Huang does not explicitly teach wherein a first replay check is performed for the first data that is received via the first receiver link, wherein a second replay check is performed for the second data that is received via the second receiver link.
However, Zhou teaches a first replay check is performed for the first data that is received via the first receiver link, wherein a second replay check is performed for the second data that is received via the second receiver link (at the receiver side, shim layer 730 may reorder decoded MPDUs based on the common SN and FN, may perform a replay check based on the common PN, and may perform de-fragmentation based on the common SN and FN. The operations at lower Tx MACs 715 (e.g., and lower Rx MACs 725) may be based on the per-link SN, per-link FN, and per-link PN. Zhou, para [0094]) (allocating a PN after allocating to a given link 1065 may force a receiving device to perform a replay check per-link. Zhou, para [0113])(wireless device 1305-b may transmit a BA based at least in part on a replay check (e.g., a review) of the reordered first set of data units and the second set of data units. Zhou, para [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang to add the steps of determining, using the first identifier and the second identifier, that the first data was expected to arrive before the second data; determining that the second data arrived at the receiver before the first data; and reordering the first data and the second data to place the first data before the second data. One would be motivated to do so, to enhance the security of the system and prevent replay attacks.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Pub. No. 2021/0050999 A1 hereinafter (Huang) in view of Zhou et al. U.S. Patent Pub. No. 2018/0206174 A1 hereinafter (Zhou) and further in view of Cariou et al. U.S. Patent Pub. No. 2018/0184428 A1 hereinafter (Cariou). 

As per claim 5, Huang teaches the method of claim 4, wherein the first transmitter link is associated with the first receiver link at the lower MAC level with a Pairwise Transient Key Security Association (PTKSA) (The PMKSA is used to create the PTKSA. Huang, para [0079]) (After a PTK is generated, a PTKSA (PTK security association) may be generated, and may include the PTK; a pairwise cipher suite selector; a supplicant MAC address or STA's MAC address; an authenticator MAC address or BSSID; and a Key ID […] the PTKSA may include R1KH-ID, S1KH-ID, and PTKName. Huang, para [0080]) (a pairwise transient key (PTK) may be a unique key used to encrypt traffic between devices (e.g., a STA and an access point--AP). Huang, para [0028])
Huang does not explicitly teach that the PTKSA is created using a four-way key exchange using the PMK, a first transmitter link nonce, a first receiver link nonce, a first transmitter link address, and a first receiver link address.
However, Cariou teaches the PTKSA is created using a four-way key exchange using the PMK, a first transmitter link nonce, a first receiver link nonce, a first transmitter link address, and a first receiver link address (A four-way handshake is used to establish another key called the Pairwise Transient Key (PTK). The PTK is generated by concatenating the following attributes: PMK, AP nonce (ANonce), STA nonce (SNonce), AP MAC address, and STA MAC address. Cariou, Para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang so that PTKSA is created using a four-way key exchange using the PMK, a first transmitter link nonce, a first receiver link nonce, a first transmitter link address, and a first receiver link address. One would be motivated to do so, to enhance the security of the system and protect the transmitted data via the links.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Pub. No. 2021/0050999 A1 hereinafter (Huang) in view of Zhou et al. U.S. Patent Pub. No. 2018/0206174 A1 hereinafter (Zhou) and further in view of Korus et al. U.S. Patent Pub. No. 2008/0031155 A1 hereinafter (Korus). 

As per claim 6, The method of claim 4, wherein the first transmitter link is associated with the first receiver link at the lower MAC level with a Group Transient Key Security Association (GTKSA) that is derived during the four-way key exchange … at the lower MAC level and between the first transmitter link and the first receiver link (for transmissions using GTK, one option to allow for different encryption methods across the different links is to use different GTKs for the different links. A four-way handshake process between MLDs may be used to deliver the respective GTK in different links. A group key handshake may be used to deliver the respective GTK in different links. Huang, para [0048]) (After a GTK is generated, a GTKSA (GTK security association) may be generated. Huang, para [0081]) 
Huang does not explicitly teach that GTKSA established using a two-way key exchange.
However, Korus teaches GTKSA established using a two-way key exchange (a group transient key (GTK) which is derived during an 802.11i 2-way handshake. Korus, para [0041]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang so that the GTKSA established using a two-way key exchange. One would be motivated to do so, to enhance the security of the system and protect the transmitted data via the links.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Pub. No. 2021/0050999 A1 hereinafter (Huang) in view of Zhou et al. U.S. Patent Pub. No. 2018/0206174 A1 hereinafter (Zhou) and further in view of Beck U.S. Patent Pub. No. 2020/0008254 A1 hereinafter (Beck). 

As per claim 14, Huang teaches the method of claim 13. Huang does not explicitly teach that the method further comprising: instantiating a second transmitter upper MAC logic entity for a second SSID.
However, Beck teaches instantiating a second transmitter upper MAC logic entity for a second SSID (the client can, and sometimes does, replicate data over multiple paths temporarily allowing packet loss through multiple poor connection or through a break before make transition, e.g., from a first WiFi SSID, corresponding to a first WiFi AP, to a second WiFi SSID, corresponding to a second WiFi AP. Beck, para [0209]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang instantiating a second transmitter upper MAC logic entity for a second SSID. One would be motivated to do so, to enhance the connection of the system. (Beck, para [0209])

Related Prior Art
The following references have been considered relevant by the examiner: 
A.  Ho et al. US 2021/0100051 A1 directed to security for multi-link operation in a wireless local area network.
B. Qi et al. US 2011/0154038 A1 directed to a method for negotiating the use of multi-link ciphering and for the generation of unique keys for each of the links using a single 4-way handshake protocol exchange
C. Liu et al. US 2010/0332822 A1 directed to a network device includes a first physical layer (PHY) module operates in a first frequency band, a second physical layer (PHY) module operate in a second frequency band, and a security module that establish security for the first frequency band responsive to the network device operating in the first frequency band, and for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




Respectfully Submitted

/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492